MEMORANDUM**
Juan Carlos Aguilar-Hernandez appeals his conviction, following a guilty plea, for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960.
Aguilar-Hernandez’s contention that 21 U.S.C. § 960 is facially unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and that Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overruled United States v. Buckland, 289 F.3d 558, 562 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002) is foreclosed by United States v. Hernandez, 322 F.3d 592 (9th Cir.2003). Aguilar-Hernandez’s conviction is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.